Title: To Thomas Jefferson from Margaret Page, 23 August 1802
From: Page, Margaret
To: Jefferson, Thomas


          
            Rosewell. August 23d. 1802
          
          On me, Sir, has devolved the painful Task of informing you of the continued Indisposition of Mr. Page; an Indisposition, doubly afflicting, as it incapacitates him from profiting by your friendship in fulfilling the Duties of the Office to which you have had the goodness to appoint him.
          The first attack of his Complaint, he experienced in the Month of April, a severe one—which was followed by several others—at different intervals—less alarming; but on the last of July they became so violent as to render him extremely Ill—and this was the Cause of his not writing to inform you of his readiness to repair to Petersburg,—for with great difficulty, and not without injury, he wrote you a few lines descriptive of his Situation, on the 9th of this Month—at which period, and since, the Vertiginous Symptoms have continued, with great Nervous debility, so as to render him incapable of reading, or writing, or even taking the necessary exercise.
          This Complaint, from which he suffered greatly in the years 1774 and—75, he informs me was even then, greatly increased by any application to Accounts, Reading, or Writing; and his Physician being of Opinion it would now prove inimical to the restoration, or continuation of his Health, should the present alarming Symptoms disappear; from a full conviction of his inability to execute the Duties of a Collector, he is compelled to resign his Commission, which he has only this Day received, it having been, by mistake sent to the Post Office at Petersburg.
          With his resignation, accept, dear Sir, the warmest sentiments of Gratitude, and Personal attachment, which early friendship and a perfect knowlege of your Character can inspire—and having been, in the first Instance, the Occasion, tho’ not the Cause, of Mr. Page’s application to you, permit me, respected Sir, to express the deep Sensibility with which I shall ever retain an indelible remembrance of that Act of Friendship which might have proved so beneficial to my Children.
          With the most perfect respect, esteem, and gratitude I am, Sir, your obedient Servant
          
            Margaret Page
          
        